 Case 1:18-cr-00134-KAM Document 68 Filed 09/10/19 Page 1 of 1 PageID #: 321
                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
                                                      271 Cadman Plaza East
                                                      Brooklyn, New York 11201

                                                      September 10, 2019

By Email and ECF

Anthony Ricco
20 Vesey Street, Suite 400
New York, New York 10007

               Re:     United States v. Donville Inniss
                       Criminal Docket No. 18-134 (S-2)(KAM)

Dear Mr. Ricco:

                Pursuant to 18 U.S.C. § 3505, please be advised by this letter that the United
States intends to offer at trial foreign records of regularly conducted business activities obtained
from Barbados and Bermuda via voluntary production by the Insurance Corporation of Barbados
Ltd. and Mutual Legal Assistance Treaty requests. These records have been provided to you and
identified through our various discovery productions. As you know we have previously made
you aware in our discovery cover letters of the government’s intention to introduce all evidence
provided to you, including the foreign evidence described above, but we are highlighting these
foreign records for your convenience. We also may receive supplemental records from such
sources, and also would intend to offer those records at trial, as well.


                                                      Very truly yours,

       RICHARD P. DONOGHUE                            ROBERT A. ZINK
       United States Attorney                         Chief, Fraud Section
                                                      Criminal Division
                                                      U.S. Department of Justice

By:       /s/                                 By:        /s/
       David Gopstein                                 Gerald M. Moody, Jr.
       Sylvia Shweder                                 Trial Attorney
       Assistant U.S. Attorneys                       U.S. Department of Justice
       (718) 254-6153/6092                            (202) 616-4988


cc:    Clerk of the Court (KAM) (by ECF)
